United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.A., Appellant
and
U.S. POSTAL SERVICE, TRENTON CARRIER
ANNEX, Trenton, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-1911
Issued: May 11, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 14, 2010 appellant, through counsel, filed a timely appeal from a March 30, 2010
merit decision of the Office of Workers’ Compensation Programs. Pursuant to the Federal
Employees’ Compensation Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
over the merits of this case.
ISSUES
The issues are: (1) whether the Office properly terminated appellant’s compensation for
wage-loss and medical benefits effective June 30, 2009; (2) whether appellant had any
continuing employment-related residuals or disability after June 30, 2009.
On appeal, appellant’s counsel contends the Office erred in relying upon the opinion of
the Office referral physician to terminate compensation.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On October 22, 2008 appellant, then a 32-year-old rural carrier associate, filed a
traumatic injury claim alleging that on that day he injured his shoulder when he fell as a result of
a dog attack. The Office accepted the claim for left shoulder contusion which was subsequently
expanded to include cervical sprain and partial tear of the left shoulder supraspinatus tendon and
sprain of the left shoulder and upper arm. Appellant did not stop work, but has worked limited
duty since the injury.2
On December 22, 2008 Dr. John J. DiBiase, a treating physician, provided an
employment injury history, findings on physical examination and reviewed magnetic resonance
imaging (MRI) scans. Diagnoses included scapulothoracic, left cervical spine strain and “rule
out brachial plexitis or neuropraxia -- cervical spine, partial rotator cuff tear possible or more
likely sprain of rotator cuff tendon.” A review of the MRI scans showed no full-thickness rotator
cuff tear, no herniated cervical spine disc and no evidence of other gross deformities or fractures.
Physical findings included mild cervical spine stiffness, tenderness of the posterior left
scapulothoracic and cervical regions, good range of motion and strength, negative elbow Tinel’s
sign and positive nerve compression sign at wrist radiating to the third finger and possibly also
the fourth finger. In concluding, Dr. DiBiase opined that appellant might have an element of
post-traumatic stress syndrome as a result of the dog attack which might prevent full recovery
and function.
Dr. DiBiase in a January 19, 2009 report noted appellant complained of pain in his
shoulder and neck region, but this had improved with his physical therapy. He stated that
appellant was capable of performing light duty with restrictions. In a February 16, 2009 report,
Dr. DiBiase stated that appellant was improving as he was getting stronger and having less pain.
He noted that an electromyograph nerve conduction study showed left carpal tunnel syndrome
and “there may be some type of myopathy of the muscles more proximal specifically around the
shoulder region.”
In an April 16, 2009 report, Dr. Andrew M. Hutter, a second opinion Board-certified
orthopedic surgeon, conducted a review of the medical records and statement of accepted facts
and performed a physical examination. A physical examination revealed no tenderness on
palpation of the cervical paraspinal muscles, no spasm, full cervical range of motion, a normal
upper extremity sensory examination, no tenderness on palpation of the left shoulder
acromioclavicular joint, full left shoulder range of motion, negative impingement and
apprehension signs and symmetrical upper extremity reflexes. Dr. Hutter diagnosed cervical
strain and left shoulder contusion. Based on appellant’s minimal complaints and a normal
orthopedic examination, he concluded the accepted work conditions had resolved and appellant
was capable of performing his date-of-injury job.
On May 27, 2009 the Office issued a notice of proposed termination of compensation
benefits. It found the opinion of Dr. Hutter, the Office referral physician, to constitute the weight
2

On March 9, 2010 appellant filed a schedule award claim. The Office has not issued a final decision regarding
his entitlement to a schedule award. Thus, the Board does not have jurisdiction over the merits of this issue pursuant
to 20 C.F.R. § 501.2(c).

2

of the evidence to establish that appellant’s accepted conditions had resolved and there was no
continuing disability or residuals. The Office found the reports of Dr. DiBiase, appellant’s
treating physician, was insufficient to create a conflict as his reports were unrationalized and
failed to address whether appellant’s condition was related to the accepted employment injury.
By decision dated June 30, 2009, the Office finalized the termination of appellant’s
wage-loss and medical compensation effective that day.
In a July 7, 2009 letter, counsel requested an oral hearing, which was held on
October 15, 2009.
By decision dated December 15, 2009, an Office hearing representative affirmed the
termination of appellant’s compensation.
On February 8, 2010 counsel requested reconsideration and submitted a November 17,
2009 report from Dr. David Weiss, an osteopath, in support of his request. Dr. Weiss, based
upon a review of medical evidence and physical examination, diagnosed post-traumatic left
shoulder partial rotator cuff tear, post-traumatic cervical strain and sprain with C5-6 disc bulge,
post-traumatic left shoulder myopathy and left carpal tunnel syndrome. The findings of cervical
spine strain and sprain with C5-6 disc bulge and partial left shoulder rotator cuff tear were based
on a review of an MRI scan. The diagnoses of left shoulder myopathy and left carpal tunnel
syndrome were based on a review of an electromyogram test. Physical findings include left
shoulder acromioclavicular tenderness, positive bilateral Spurling’s, bilateral foraminal
compression, speed, drop and O’Brien’s tests, restricted range of left shoulder motion due to
pain, cervical paravertebral tenderness and left shoulder muscle spasm. Dr. Weiss concluded
that appellant’s objective and subjective complaints were due to the accepted October 22, 2008
employment injury.
By decision dated March 30, 2010, the Office denied modification of the June 30, 2009
termination decision.
LEGAL PRECEDENT -- ISSUE 1
Once the Office accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits.3 After it has determined that an
employee has disability causally related to his federal employment, the Office may not terminate
compensation without establishing that the disability has ceased or that it is no longer related to
the employment.4 The Office’s burden of proof includes the necessity of furnishing rationalized
medical opinion evidence based on a proper factual and medical background.5

3

S.F., 59 ECAB 642 (, 2008); Kelly Y. Simpson, 57 ECAB 197 (2005); Paul L. Stewart, 54 ECAB 824 (2003).

4

I.J., 59 ECAB 524 (2008); Elsie L. Price, 54 ECAB 734 (2003).

5

See J.M., 58 ECAB 478 (2007); Del K. Rykert, 40 ECAB 284 (1988).

3

The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability.6 To terminate authorization for medical treatment, the Office must
establish that appellant no longer has residuals of an employment-related condition, which would
require further medical treatment.7
ANALYSIS -- ISSUE 1
The Office accepted the claim for left shoulder contusion, cervical sprain and partial tear
of the left shoulder supraspinatus tendon and sprain of the left shoulder and upper arm. The
issue is whether the Office properly terminated appellant’s benefits effective June 30, 2009 on
the grounds that he no longer continued to experience any disability or residuals due to his
employment-related injury.
Initially, the Board notes that, although the Office terminated both wage-loss and medical
benefits on June 30, 2009, appellant had not stopped work following the injury, but instead
returned to limited-duty work. Appellant was not on the periodic rolls following his employment
injury or receiving any wage-loss compensation. As he was not receiving any wage-loss
benefits, the June 30, 2009 decision effectively terminated only his medical benefits.
In his April 16, 2009 report, Dr. Hutter, an Office referral physician, diagnosed cervical
strain and shoulder contusion. He concluded that appellant’s conditions had resolved based on
appellant’s minimal complaints and a normal orthopedic examination and that appellant was able
to work in his date-of-injury position. The Board finds, however, that the Office failed to meet
its burden of proof to terminate medical benefits for the other accepted conditions of partial tear
of the left shoulder supraspinatus tendon and sprain of the left shoulder and upper arm as
Dr. Hutter did not address whether appellant had any residuals of these conditions. Dr. Hutter’s
opinion, consequently, is insufficient to meet the Office’s burden to show that appellant had no
residuals of his employment-related conditions requiring further medical treatment.8
CONCLUSION
The Board finds that the Office did not meet its burden of proof in terminating
appellant’s medical benefits effective June 30, 2009. Due to the disposition of the first issue, the
second issue is moot.9

6

T.P., 58 ECAB 524 (2007); Kathryn E. Demarsh, 56 ECAB 677 (2005).

7

Kathryn E. Demarsh, supra note 6; James F. Weikel, 54 ECAB 660 (2003).

8

See Jaja K. Asaramo, 55 ECAB 200 (2004).

9

See Kenneth R. Burrow, 55 ECAB 157 (2003).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 30, 2010 is reversed.
Issued: May 11, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

